Title: To Benjamin Franklin from Peter Collinson, 6 April 1763
From: Collinson, Peter
To: Franklin, Benjamin



Lond Aprill 6. 1763
I can only now express the great satisfaction I have and that of Our Family to Hear by your Kind Letter of the 7 Decemr of your Safe Arrival. I have One more Wish and that Is, to Hear of your Son and Daughter. All your Friends are Well in particular Yours Sincerely
P Collinson
Mr. Canton desires his Compliments. hopes for a Letter
 Addressed: To / Benn Franklin Esqr / in / [Philadelphia] Boston
